Allowable Subject Matter

Claims 21-23, 26, 28-31, 34-41 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 21 though the prior art teaches:  
A method for controlling wireless charging comprising: outputting the least one coil for a magnetic resonance technique; a plurality of coils for a magnetic induction technique; a first detection power for identifying a charging method; identifying a response signal; identifying that a charging method of the first electronic device is the magnetic induction technique; transmitting the first charging power; outputting, through the at least one coil for the magnetic resonance technique; a second detection power for identifying a charging method; identifying that a charging method of the second electronic device is the magnetic resonance technique.
The prior art fails to teach measuring an amount of change in an impedance of each of the plurality of coils for the magnetic induction technique in response to periodic output of the first  detection power using each of the plurality of coils for the magnetic induction technique, selecting, from among the plurality of coils for the magnetic induction technique, a coil based at least on the measured amount of change of impedance of each of the plurality of coils for the magnetic induction technique, and transmitting a first charging power that is greater than the first detection power output through the selected coil of the plurality of coils for the magnetic induction technique for charging the first electronic device through the selected coil of the plurality of coils for the magnetic induction technique.

Regarding claim 28 though the prior art teaches:  
A charging apparatus for controlling wireless charging, comprising: a plurality of coils including at least one coil for a magnetic resonance technique and a plurality of coils for a magnetic induction technique; a communication circuit; at least one processor; a first detection power; identify that a charging method of the first electronic device is the magnetic induction technique; a second detection power; identify that a charging method of the second electronic device is the magnetic resonance technique. 
The prior art fails to teach to measure an amount of change in an impedance of each of the plurality of coils for the magnetic induction technique in response to periodic output  of the first detection power using each of the plurality of coils for the magnetic induction technique, select, from among the plurality of coils for the magnetic induction technique, a coil based at least on the measured amount of change of impedance of each of the plurality of coils for the magnetic induction technique, and control to transmit first charging power that is greater than the first detection power output through the selected coil of the plurality of coils for the magnetic induction technique for charging the first electronic device through of the selected coil of the plurality of coils for the magnetic induction technique.


Claims 22-23, 26, 29-31, 34-41 are dependent of claims 21 and 28 and are allowable for the same reasons as claim 21 and 28.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859